Citation Nr: 1734822	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  11-19 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.  VanValkenburg, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1971 to May 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a Board hearing on his May 2011 VA Form 9.  He withdrew his request in a correspondence received September 3, 2013.  As such, the hearing request is deemed withdrawn.  

The issue was previously remanded by the Board in November 2014 for additional development.  The requested development as to the claim adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran requires assistance on a regular basis to protect him in his daily environment.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, entitlement to special monthly compensation based upon a demonstrated need for aid and attendance is warranted.  38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(b) (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

SMC based on the need for regular aid and attendance.

Under 38 U.S.C.A. § 1114(l), special monthly compensation based on the need for aid and attendance of another is payable when the Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

VA regulations indicate that determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as:  the inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment.  38 C.F.R. 
§ 3.352(a).

It is not required that all of the above disabling conditions be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the claimant be so helpless as to be in need of regular aid and attendance, not that there is a constant need.  Determinations that a Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that his condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  
Although the regulation does not require that all of the factors are met before assigning a favorable rating, "at least one of the enumerated factors must be present."  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Facts and analysis

The Veteran filed a claim of entitlement to SMC based on the need for aid and attendance due to service-connected disabilities in December 2009.   

The Veteran is service connected for a low back condition, major depressive disorder, radiculopathy of the right lower extremity, neurological manifestations of his left lower extremity, diabetic peripheral neuropathy of the bilateral lower extremities (beginning March 31, 2017), diabetes mellitus (beginning May 15, 2015), and constipation (beginning May 7, 2010).  The Veteran's combined disability rating was 70 percent prior to May 7, 2010; 80 percent prior to May 14, 2010; and 90 percent thereafter.  The Veteran was awarded a total disability rating based on individual unemployability (TDIU) due to multiple service-connected disabilities, effective December 3, 2009.  

The Board finds that the evidence is in relative equipoise as to whether the Veteran requires the aid and attendance of another person to protect him in his daily environment as a result of his service-connected disabilities.  

The Veteran is in receipt of SSA disability benefits with a primary diagnosis of disorder of the back, discogenic and degenerative and a secondary diagnosis of diseases of the esophagus, effective January 3, 2009.   

The Veteran, his wife and friends have submitted statements in support of the Veteran's claim for aid and attendance.  The statements indicate that the Veteran required assistance dressing, bathing, with food preparation, household chores, keeping up with correct medication, attending doctor appointments and that he struggled with mobility due to symptoms of pain from his low back condition.  

The lay statements detail that the Veteran was able to walk to the bathroom with the use of a walker or cane but he required a wheelchair outside of the house.  Despite assistive devices in the bathroom (shower and toilet chair, tub hand rails), he was unable to bathe unassisted.  The Veteran further reported that his wife assisted him with toileting.  See e.g., Veteran's statements in VBMS dated January 6, 2010, wife's statements in VBMS dated December 8, 2008, February 2, 2009, April 28, 2009 and friends statements in VBMS dated December 6, 2010, and Social Security Administration (SSA) disability records, pg. 46 of 47 (assertions from wife).  

VA treatment records provide conflicting evidence regarding whether there is a need for regular aid and attendance.  For example, in April 2009, the Veteran was eligible for a power scooter, manual wheelchair, grab bars, tub bench, shoe horn, sock aid, reacher, and raised toilet seat.  It was noted that he already had a cane and walker.  The Veteran reported suffering from five falls in the prior month and trouble dressing, bathing, cooking, shopping, banking and driving.  See VA treatment records dated in VBMS as November 12, 2009.  In records from December 2009 and January 2010, the Veteran reported requiring assistance from his wife for activities such as bathing, dressing and feeding and a wheelchair due to his back condition.   See VA treatment records in VBMS dated January 27, 2010, July 20, 2010.  In contrast, in a June 2013 record, the Veteran was noted to be fully independent and that he did housework (mowing yard, garden, house chores).  In September 2015, the Veteran was noted to be independent at home and able to walk 50 feet unassisted, at times.  Generally, he ambulated  outdoors via a wheelchair as a result of back pain.  A July 2016 record indicates that the Veteran was unable to reach to pick anything up but able to ambulate without assistance.  See VA treatment records in Virtual VA dated April 2017, (June 2013) pg. 478 of 649, (September 2015) pg. 477-478 of 649, and (July 2016) pg. 105-106 of 649.  

A March 2010 letter from a VA physician indicated that the Veteran had significant depression most likely attributed to his chronic pain from his back condition and that he currently required significant support and care from his wife.  He was unable to work.  

VA examinations from January 2009 with a June 2009 addendum, March 2010 with April 2010 signature addendum, June 2010 and July 2010, detailed below, provide consistent reports of trouble with some activities of daily living such as household chores (prevented), bathing, dressing and that he received assistance from his wife.  However, no VA examiner indicated that the Veteran required assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  In this regard, the Veteran appears to have remained generally capable of performing activities of daily living, albeit with difficulty.  

In a January 2009 VA examination, the Veteran reported that he did not perform household chores due to back pain.  There was noted to be a moderate impact to chores and a mild impact to dressing as his wife helped him put his shoes and socks on.  There was no effect on shopping, exercise, bathing, feeding, toileting or grooming.  The Veteran did not use any device or aids and was able to walk a distance of 25 yards before he had to stop and rest.  The June 2009 supplemental VA opinion stated that the Veteran could perform a sedentary occupation (with frequent stretch breaks).  

In a March 2010 VA psychiatric examination, the Veteran reported difficulty performing normal activities of daily living such as bathing due to the severity of his pain and that he did not due household chores due to his physical condition.  The examiner indicated he was able to maintain minimum personal hygiene though the Veteran reported a decline of personal appearance and hygiene tasks, which the examiner found was likely related to psychological symptoms (anticipation of pain and motivational disturbance, apathy).  Mental health problems resulted in a severe impact on recreational activities, grooming, shopping, bathing, dressing/undressing, traveling and driving.  There was no effect on self-feeding or toileting.  Physical conditions impacted household chores.  The Veteran reported that he retired in 2008.  

In a June 2010 VA psychiatric examination, the Veteran reported difficulty bathing, dressing (tying shoelaces, clothing), and that he did not drive.  The examiner noted that the Veteran had difficulty with activities of daily living and had to depend on his wife.
In July 2010 VA examinations of constipation, peripheral nerves and his spine, it was noted that the Veteran required assistance with dressing, toileting and bathing per his wife.  The Veteran had decreased mobility, manual dexterity, problems lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength of the lower extremity and pain.  

VA examiners from March 2017 specifically opined that the Veteran requires the regular aid and attendance of another person due to his service-connected disabilities.  Both examiners noted that the Veteran was able to walk without the assistance of another person, but only within the home and a walker was needed for ambulation.  

The March 2017 VA psychiatric examiner detailed that the Veteran needs help to prepare food, dressing, walking longer distances and getting in and out of the shower from his wife.  He had problems with back.  He would need help for safety reasons.  The Veteran was unsteady and used a cane, walker or wheelchair.  He needed help dressing because he is unable to bend and needs help with his pants as compared to a shirt.  His wife helped dress him and with his shoes and socks.  He needed help with walking longer distances as he could walk only to his bathroom at home.  He has major depression which can also affect him with motivation and concentration issues.  Non-service connected vision and hearing problems could also affect safety 

The March 2017 VA examiner of the Veteran's physical conditions including diabetes mellitus type II, low back, intestinal and diabetic neuropathies explained that the Veteran's conditions would impact his ability to bathe and dress himself.  The Veteran fed himself but his wife is the primary food preparer.  The examiner reiterated that the Veteran did require assistance with bathing, grooming and dressing.  It was difficult for him to get his shoes/socks and clothes off due to his back condition.  He was unsteady on his feet and could not stand for more than a few minutes alone in the shower.  The examiner noted that the Veteran is high risk for falls.  He is unsteady on his feet and certain movements such as range of motion flexion of the lumbar spine appeared to cause the Veteran much discomfort.  
While the above evidence reflects that the Veteran does not need assistance in most of the activities indicated in the regulation, it includes probative medical opinions indicating that his service-connected conditions, namely his low back condition and associated manifestations, cause him to require care or assistance on a regular basis to protect him the hazards or dangers incident to his daily environment.  The evidence is thus at least evenly balanced as to whether the Veteran's service-connected disabilities cause him to be so helpless as to need regular aid and attendance.  Resolving any reasonable doubt in favor of the Veteran, entitlement to SMC based on the need for A&A is therefore warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for SMC based on the need for aid and attendance under 38 U.S.C.A. § 1114(l) is granted.  






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


